Citation Nr: 1539013	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a right hand disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1978 to July 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a February 2015 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In its February 2015 remand, the Board observed that the Veteran's service connection claim for a psychiatric disorder did not include PTSD.  The Board acknowledged the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  However, the Board concluded that it did not have jurisdiction over the issue of entitlement to service connection for PTSD as the RO specifically denied this issue in a December 1995 rating decision, and the Veteran did not appeal the denial of his claim.  

Though the Board previously framed the issue as entitlement to service connection for depression, the Board has recharacterized the issue on the title page to encompass all diagnosed psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1.  The issue of entitlement to service connection for depression was denied in an April 2009 rating decision.  The issues of entitlement to service connection for alcohol abuse and entitlement to service connection for depression were separately adjudicated and denied by the RO in an October 2010 rating decision.  According to the September 2011 rating decision on appeal, the Veteran requested a reconsideration of the RO's denial of entitlement to service connection for depression in December 2010.  However, the December 2010 request is not included in the record.  As such, the Board is unable to determine whether the Veteran also requested that the RO reconsider its denial of entitlement to service connection for alcohol abuse.  To avoid prejudice to the Veteran and pursuant to the holding in Clemons, the Board finds that the alcohol abuse claim is part and parcel of the appeal herein.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to non-service-connected pension benefits has been raised by the Veteran in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate medical opinion in compliance with the Board's February 2012 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In its remand, the Board directed the AOJ to obtain a VA medical opinion as to whether the Veteran's diagnosed depression was caused or permanently aggravated by his service-connected right hand disability.  The Veteran was provided with a VA examination in May 2015.  In the diagnosis section of the examination report, the examiner stated that the only mental disorder present during the examination was alcohol use disorder.  The examiner also diagnosed maladaptive personality traits, but noted that a personality disorder was not diagnosed at the time of the May 2015 examination.  As there was no diagnosis of a depressive disorder, the examiner did not provide a medical opinion.

38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Allen, 237 F.3d at 1376.  However, service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Allen, 237 F.3d at 1371, 1381.  Consequently, a new medical opinion must be obtained that addresses whether the Veteran's diagnosed alcohol use disorder was caused or permanently aggravated by his service-connected right hand disability.

Regarding the issue of entitlement to TDIU, the Board notes that the RO did not obtain an assessment of the effect of the Veteran's service-connected disability on his ability to work.  The duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As a result, the Veteran should be provided with a Social and Industrial Survey considering the effects of his service-connected disability on his employability.  The Board additionally notes that the TDIU issue is inextricably intertwined with the other issue remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, it must be adjudicated prior to the readjudication of the claim on appeal.

The record also indicates that the Veteran receives treatment from the Louisville VA Medical Center.  Any outstanding VA treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Louisville VA Medical Center dated since May 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any non-PTSD psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

First, the examiner must identify all currently diagnosed psychiatric disorders.  The examiner should specifically indicate whether the Veteran has a depressive disorder and/or an alcohol use disorder.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

Second, for each diagnosis identified other than PTSD, alcohol use disorder, and a personality disorder, the examiner should opine as to the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

b) Whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently aggravated by the Veteran's service-connected right hand disability.

Third, if the examiner diagnoses alcohol use disorder, the examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently aggravated by the Veteran's service-connected right hand disability.

Fourth, if the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After completing the foregoing development, and any other development deemed necessary, obtain a Social and Industrial Survey to ascertain the Veteran's social interactions and work or work-like functioning within the past five years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities, which include a right hand disability.  The surveyor should consider the Veteran's education and occupational experience, irrespective and age and any nonservice-connected disorders.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that VA may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected right hand disability.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If the report or survey is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




